BAILES, Judge.
This appeal is fr.om the judgment'of the trial court dismissing the demands which State Farm Mutual Automobile Insurance Company, plaintiff-appellant, asserted against Jesse Gene Brown, defendant-appel-lee, to recover the sum of $245 allegedly paid by the appellant to its assured, Maury Simpson, under the uninsured motorist provision of the public liability insurance policy which it had issued.
This is a companion suit to that of Granata v. Simpson, et al., No. 6479 on the docket of this court decided this date and reported in 181 So.2d 791.
We held in the companion case that the accident which gave rise to the payment by the appellant to Maury Simpson of the $245 herein sued for was caused by the joint and concurrent negligence of both *800Maury Simpson and the appellee herein for the reasons therein stated.
Appellant’s assured could not maintain an action against appellee herein to recover whatever damages he might have suffered in this accident, therefore neither can this appellant.
The judgment of the trial court is affirmed at appellant’s cost.
Affirmed.